         Case 1:19-cv-00409-DGL Document 17 Filed 07/02/20 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

JAVELLE N. WILSON,
                                                                    DECISION AND ORDER
                                     Plaintiff,
                                                                    19-CV-0409L

                         v.


ANDREW SAUL,
Commissioner of Social Security,

                              Defendant.
________________________________________________



       Plaintiff appeals from a denial of disability benefits by the Commissioner of Social

Security (“the Commissioner”). The action is one brought pursuant to 42 U.S.C. §405(g) to

review the Commissioner’s final determination.

       On June 29, 2015, plaintiff, then thirty-three years old, filed applications for a period of

disability and disability insurance benefits, and for supplemental security income, alleging an

inability to work as of June 29, 2014.       (Administrative Transcript, Dkt. #6 at 15).       Her

applications were initially denied. Plaintiff requested a hearing, which was held on February 2,

2018 via videoconference before Administrative Law Judge (“ALJ”) Lisa B. Martin. The ALJ

issued an unfavorable decision on May 31, 2018, concluding that plaintiff was not disabled under

the Social Security Act. (Dkt. #6 at 15-29). That decision became the final decision of the

Commissioner when the Appeals Council denied review on February 1, 2019. (Dkt. #6 at 1-3).

Plaintiff now appeals.
         Case 1:19-cv-00409-DGL Document 17 Filed 07/02/20 Page 2 of 7




       The plaintiff has moved for remand of the matter for further administrative proceedings

(Dkt. #11), and the Commissioner has cross moved (Dkt. #14) for judgment on the pleadings

pursuant to Fed. R. Civ. Proc. 12(c). For the reasons set forth below, the plaintiff’s motion is

granted, the Commissioner’s cross motion is denied, and the matter is remanded for further

proceedings.

                                         DISCUSSION

       Determination of whether a claimant is disabled within the meaning of the Social Security

Act follows a well-known five-step sequential evaluation, familiarity with which is presumed.

See Bowen v. City of New York, 476 U.S. 467, 470-71 (1986). See 20 CFR §§404.1509, 404.1520.

The Commissioner’s decision that a plaintiff is not disabled must be affirmed if it is supported by

substantial evidence, and if the ALJ applied the correct legal standards. See 42 U.S.C. §405(g);

Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002).

       The ALJ’s decision summarizes plaintiff’s medical records and treatment history, with

particular focus on plaintiff’s diabetes with lower extremity neuropathy, lumbar spine disorder,

hypertension, migraine headaches, depression, sleep apnea, anxiety with panic attacks, and

obesity, which the ALJ concluded together constituted a severe impairment not meeting or

equaling a listed impairment. (Dkt. #6 at 18).

       Applying the special technique to plaintiff’s mental health diagnoses, the ALJ found that

plaintiff is mildly limited in understanding, remembering and applying information, mildly limited

in social interaction, moderately limited with respect to concentration, persistence and pace, and

mildly limited in adapting and managing herself. (Dkt. #6 at 20-21). Upon review of the entire

record, the ALJ found that plaintiff had the residual functional capacity (“RFC”) to perform light

work, with the ability to stand or walk for up to four hours in an eight-hour workday, and the


                                                 2
           Case 1:19-cv-00409-DGL Document 17 Filed 07/02/20 Page 3 of 7




ability to sit without limit. Plaintiff requires the ability to change position for 1-2 minutes every

half hour, and is precluded from all ladder, rope, and scaffold climbing, with the ability to

otherwise engage in “occasional postural motions.” Plaintiff can frequently, but not constantly,

engage in left upper extremity handling, fingering and feeling tasks. She is precluded from all

dangerous work hazards, and all exposure to extreme temperatures or humidity. She is limited to

detailed (but not complex) work tasks that do not involve a fast assembly quota pace, and which

allow for up to three percent off-task behavior during the workday. (Dkt. #6 at 22).

         When presented with this RFC at the hearing, vocational expert Thomas Grzesik opined

that plaintiff would be unable to return to her past relevant work as a babysitter, hand packager, or

sandwich maker, but could perform the representative light positions of routing clerk and marking

clerk. (Dkt. #6 at 27-28).

    I.       Treating Physician Opinions

         It is well-settled that “the medical opinion of a claimant’s treating physician is given

controlling weight if it is well supported by medical findings and not inconsistent with other

substantial record evidence.” Shaw v. Chater, 221 F.3d 126, 134 (2d Cir. 2000). In determining

what weight to give a treating physician’s opinion, the ALJ must consider: (1) the length, nature

and extent of the treatment relationship; (2) the frequency of examination; (3) the evidence

presented to support the treating physician’s opinion, particularly medical signs and laboratory

findings; (4) whether the opinion is consistent with the record as whole; and (5) whether the

opinion is offered by a specialist in the relevant area. See 20 C.F.R. §404.1527(d); Burgess v.
                                                      1
Astrue, 537 F.3d 117, 128 (2d Cir. 2008).                 Further, the ALJ must articulate her reasons for

assigning the weight she gives to a treating physician’s opinion. See Shaw, 221 F.3d 126 at 134;

1
  Changes to the Administration’s regulations regarding the consideration of opinion evidence eliminate application
of the “treating physician rule” for claims filed on or after March 27, 2017. For the purposes of this appeal, however,
the prior version of the regulation applies.
                                                          3
           Case 1:19-cv-00409-DGL Document 17 Filed 07/02/20 Page 4 of 7




Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999). An ALJ’s failure to apply the treating physician

rule factors and give good reasons for declining to grant controlling weight is reversible error.

Burgess, 537 F.3d 117 at 129-30.

         Family medicine specialist Dr. Priyanka Patnaik treated plaintiff on an ongoing basis from

at least June 2012 through August 20, 2017, when she completed an RFC assessment form. Dr.

Patnaik identified plaintiff’s diagnoses of left-side carpal tunnel syndrome, diabetes, hypertension,

migraines, and knee and back pain as permanent physical conditions. (Dkt. #6 at 383). Dr.

Patnaik opined that plaintiff’s symptoms would cause her to be “moderately” limited in walking,

standing, using her hands, and climbing or using stairs, and “very” limited with respect to lifting,

carrying, pushing, pulling and bending. (Dkt. #6 at 384). She further noted that plaintiff should

not engage in repetitive motions, lifting, pushing or pulling, and should not be exposed to bright

light. Plaintiff had no limitations, in Dr. Patnaik’s view, with respect to sitting, seeing, hearing,

speaking, and all categories of work-related mental functioning. Id.

         In reference to Dr. Patnaik’s opinion, the ALJ stated that she “g[a]ve the medical source

statement at Exhibit 6F some weight,” as “[t]he provider’s findings are generally consistent with

examinations showing intact cognition, a normal gait and stance, good extremity range of motion,

and intact extremity sensation, reflexes, range of motion, and coordination. However, based on

the evidence of record as a whole, the consultative examination [by Dr. Donna Miller],2 the

[non-examining] State agency consultant’s opinions, and in accordance with SSR 96-8p [which

generally describes the factors relevant to an RFC determination], I find that the claimant retains

the specific functional capacity determined herein.” (Dkt. #6 at 25-26).

2
  Dr. Miller examined plaintiff on September 18, 2015 and rendered an RFC assessment of plaintiff’s exertional
capacity. She objectively noted limitations only with respect to squatting and spinal range of motion, and opined that
plaintiff’s only exertional limitation was a “mild limitation for repetitive motion of her left hand and wrist.” (Dkt. #6
at 356-59). The ALJ granted Dr. Miller’s opinion “great” weight, finding it to be consistent with unspecified
“longitudinal evidence of record.” (Dkt. #6 at 26).
                                                           4
           Case 1:19-cv-00409-DGL Document 17 Filed 07/02/20 Page 5 of 7




        This explanation is factually erroneous, fails to examine any of the factors relevant to the

assessment of a treating source’s opinion, and does not furnish “good reasons” for rejecting Dr.

Patnaik’s opinion. Initially, it is unclear whether the ALJ even knew which of plaintiff’s medical

sources provided Dr. Patnaik’s statement: she refers to its author only as “the provider,” and offers

no assessment whatsoever of any of the Burgess factors, such as the amount of time Dr. Patnaik

treated plaintiff, Dr. Patnaik’s area of specialty, etc.

        Furthermore, contrary to the ALJ’s observation, Dr. Patnaik’s opinion was not “generally

consistent” with objective findings that plaintiff has intact extremity sensation, reflexes, range of

motion and coordination. Dr. Patnaik identified carpal tunnel syndrome, diabetes, knee pain and

back pain among plaintiff’s medical conditions, and described logically associated limitations in

standing, walking, handling, climbing, etc. These findings contradict the notion that plaintiff’s

sensation, reflexes, range of motion and coordination were intact – a contradiction the ALJ was

required to recognize, examine and reconcile in making her RFC finding. (Dkt. #6 at 384-85).

        Indeed, the ALJ’s reliance on unspecified “evidence” that plaintiff had “intact extremity

sensation” and coordination is facially contradicted by the ALJ’s own finding that plaintiff’s

severe impairments included neuropathy of the lower extremities, a condition characterized by

muscle weakness, lack of coordination, numbness and pain in the legs and feet.3 To the extent

that the ALJ meant to indicate that she believed that Dr. Patnaik’s opinion was inconsistent with

some of Dr. Patnaik’s own objective findings in plaintiff’s treatment records, the ALJ did not so




3
  See generally https://www.mayoclinic.org/diseases-conditions/peripheral-neuropathy/symptoms-causes/syc-
20352061 (visited June 30, 2020). Plaintiff’s treatment records appear to substantiate diminished sensation
consistent with the symptoms of peripheral neuropathy. See e.g., Dkt. #6 at 337 (October 13, 2014 monofilament
testing demonstrating diminishment of tactile sensation in some areas on right and left feet), 329-32 (August 4, 2015
treatment notes by Dr. Patnaik observing decreased pinprick sensation in left leg/foot, and noting plaintiff’s
complaints of left leg tingling, numbness and pain).
                                                         5
           Case 1:19-cv-00409-DGL Document 17 Filed 07/02/20 Page 6 of 7




state, and the Court will not attempt to engage in post hoc guesswork concerning the ALJ’s

reasoning.

         Because Dr. Patnaik’s opinion manifestly described limitations beyond what the ALJ

determined in her RFC finding, including greater-than-moderate limitations on lifting, carrying,

pushing, pulling, bending, and repetitive motions, the ALJ’s failure to properly weigh Dr.

Patnaik’s opinion and to furnish good reasons for rejecting it cannot be said to be harmless error.

See Ferraro v. Saul, 2020 U.S. App. LEXIS 7794 at *5-*6 (2d Cir. 2020) (remand is necessary

where ALJ failed to apply the Burgess factors or to give “good reasons” for discounting treating

sources’ opinions: conclusory assertions that treating physician opinions were not supported by

medical evidence, or were inconsistent with opinions by consulting physicians, were not “good

reasons”); Byrne v. Berryhill, 752 Fed. Appx. 96, 98 (2d Cir. 2019) (ALJ’s conclusory reasons for

rejecting treating physician opinions, without consideration of the Burgess factors or the

furnishing of good reasons for the weight assigned, “contravenes the regulations and requires

remand”). Remand is accordingly required.

         This is not a case “[w]here the existing record contains persuasive proof of disability and a

remand for further evidentiary proceedings would serve no further purpose.”              Martinez v.

Commissioner, 262 F.Supp.2d 40, 49 (W.D.N.Y. 2003). See also Curry v. Apfel, 209 F.3d 117,

124 (2d Cir. 2000). Remand is necessary so that the Commissioner can apply the proper legal

standards in weighing the evidence of record, and to obtain additional evidence and clarification,

as appropriate, from plaintiff’s medical sources. See Rosa v. Callahan, 168 F.3d 72, 83 (2d Cir.

1999).




                                                  6
          Case 1:19-cv-00409-DGL Document 17 Filed 07/02/20 Page 7 of 7




                                          CONCLUSION

       For the forgoing reasons, I find that the ALJ’s decision was not supported by substantial

evidence, and was the product of factual and legal error. The plaintiff’s motion for judgment on

the pleadings (Dkt. #11) is granted, the Commissioner’s cross motion for judgment on the

pleadings (Dkt. #14) is denied, and this matter is remanded for further proceedings.

       On remand, the ALJ should summarize the evidence of record, re-evaluate the medical

opinions of record with a detailed application of the treating physician rule to Dr. Patnaik’s

opinion, and re-determine plaintiff’s RFC for the relevant period, with particular focus on

plaintiff’s physical and postural limitations, including those relating to lifting, carrying, standing,

walking, bending, pushing and pulling, handling and fingering, and engaging in repetitive

motions. To the extent that the ALJ finds that additional evidence and explanation is necessary to

reach findings that are based on substantial evidence, the ALJ is directed to recontact plaintiff’s

treating physician(s) to request expanded and/or updated opinions, or to order consultative

examinations as appropriate.

       IT IS SO ORDERED.



                                       _______________________________________
                                                DAVID G. LARIMER
                                               United States District Judge
Dated: Rochester, New York
       July 2, 2020.




                                                  7
